Citation Nr: 1106790	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-38 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for cerebral vascular 
accident (CVA), to include as secondary to the service-connected 
diabetes mellitus. 


REPRESENTATION

Veteran (Appellant) represented by:  Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1970.  The 
Veteran was awarded the Purple Heart Medal and Combat Action 
Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  By that rating action, the RO denied the service 
connection claims on appeal.  The Veteran appealed the above-
cited rating action to the Board. 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

The Board has determined that additional substantive development 
is necessary prior to appellate review of the claims on appeal. 

The Veteran, along with his representative, argue that he has had 
continuous hearing loss and tinnitus ever since he was exposed to 
acoustic trauma during his period of active military service.  
The Veteran also contends that his hearing loss has increased in 
severity over the previous eight (8) years, as opposed to the 
January 2008 VA examiner's statement that the Veteran had 
reported that it had its onset eight (8) years ago.  (See January 
2008 VA audio examination report, Veteran's April 2008 Notice of 
Disagreement and the Veteran's representative's September 2010 
written argument to VA).  In addition, the Veteran maintains that 
the January 2008 VA examiner mistook his inquiry into the meaning 
of the word tinnitus as him denying its actual existence.  (See 
VA Form 9, dated and signed by the Veteran in December 2008).  

As the Veteran's DD 214 reflects that he is a recipient of the 
Purple Hearing Medal and Combat Action Ribbon, the Board finds 
that he engaged in combat.  Thus, the Board finds that the 
Veteran's statements in regard to his having been exposed to 
acoustic trauma to be credible and consistent with his military 
service.  See 38 U.S.C.A. § 1154(b) (West 2002). 

A combat Veteran's assertions of an event during combat are to be 
presumed if consistent with the time, place and circumstances of 
such service.  See 38 U.S.C.A. § 1154(b); see also Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 
U.S.C.A. § 1154(b), however, can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-
23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not 
establish service connection for a combat Veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.

The Veteran is competent to report hearing loss and tinnitus 
because they require only personal knowledge, not medical 
expertise.  Therefore, the examiner is required to consider the 
Veteran's statements regarding continuity of symptomatology in 
determining whether any hearing loss and tinnitus are related to 
his combat military service.  Layno v. Brown, 6 Vet. App. 465 
(1994); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination 
inadequate where examiner did not comment on Veteran's report of 
in-service injury but relied on absence of evidence in service 
medical records to provide negative opinion).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Because it remains unclear to the Board whether the 
Veteran's current hearing loss and tinnitus are related to his 
presumed acoustic trauma during military service, another VA 
audiological examination and opinion are necessary in order to 
fairly decide the Veteran's claims.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).

Regarding his claim for service connection for residuals of CVA, 
to include on a secondary basis, the Veteran maintains that they 
are the result of vascular problems caused by his service-
connected diabetes mellitus.  ((See Veteran's representative 
September 2010 written argument, page (pg.) 2)).  In January 
2008, VA examined the Veteran to determine the etiology of the 
claimed residuals of CVA.  The January 2008 VA examiner indicated 
that computed tomography scans of the Veteran's brain revealed 
longstanding areas of an infarction in a pattern that was 
consistent with a microangioplasty and were located in a portion 
of the brain that did not give rise to a distinct symptom unless 
it was very large or associated with cerebral edema.  After a 
physical evaluation of the Veteran and claims file review, the VA 
examiner concluded that the determination whether the lesion was 
solely related to hypertension or diabetes was indeterminate.  
The VA examiner further expounded that in non-diabetic patients, 
the cause of the lesion could be (italics added) hypertension.  
Conversely, in diabetic patients with metabolic syndrome which 
includes hypertension and diabetes, lesions could be present.  
Therefore, the VA examiner opined that he was unable to establish 
a clear etiology of the Veteran's cerebral infarct without having 
to resort to speculation.  (See January 2008 Brain and Spinal 
Cord examination report).  

The above-cited VA examiner's opinion is speculative at best and 
of little evidentiary value in that he stated that in [cerebral] 
lesions could (italics added for emphasis) be present in diabetic 
patients with metabolic syndrome that includes hypertension and 
diabetes.  The use of the phrase "[c]ould be secondary to" 
renders the opinion to be little more than speculative.  Under VA 
regulations and Court decisions, service connection may not be 
based on pure speculation or remote possibility.  See 38 C.F.R. § 
3.102 (2010); see also Davis v. West, 13 Vet. App. 178, 185 
(1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. 
Brown, 5 Vet. App. 237, 241 (1993).

Because of the above-cited legal deficiency in the January 2008 
VA examiner's report, the Veteran's representative has argued 
that another medical opinion is therefore required.  ((See 
Veteran's representative's September 2010 written argument, pg. 
2)).  The Board agrees and finds that another VA examination is 
needed in accordance with directives outlined in the indented 
paragraphs below. 

Finally, in a May 2007 statement to VA, the Veteran stated that 
on March 26, 2007 and May 20, 2007, he had received treatment and 
was examined at the Johnny Cochran and Jefferson Barracks VA 
Medical Centers, respectively.  (See VA Form 21-4138, Statement 
in Support of Claim, dated and signed by the Veteran in May 
2007).  Records of treatment and examination of the Veteran on 
these dates from the above-cited VA facilities are not of record.  
As these records might contain information that is relevant to 
the disabilities on appeal, they should be obtained and 
associated with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Obtain treatment and examination 
reports of the Veteran, dated March 26, 
2007 and May 20, 2007, from the Johnny 
Cochran and Jefferson Barracks VA Medical 
Centers (VAMCs), respectively.  The AMC/RO 
should then obtain these records and 
associate them with the claims folder.  If 
these records are not available or can not 
be obtained, documentation as to this fact 
must be indicated in the claims file and 
the Veteran must be provided an 
opportunity to provide the missing 
records. 

2.  Schedule the Veteran for an 
audiological examination for the purpose of 
ascertaining whether his hearing loss and 
tinnitus are the result of his active 
military service.  The examiner is hereby 
informed that the Veteran is presumed to 
have been exposed to acoustic trauma during 
military service.  The Veteran's claims 
file must be made available to the 
reviewer.  The AMC/RO must ensure the 
following are accomplished:

The examiner must express an opinion as to 
whether the Veteran's hearing loss and/or 
tinnitus are causally related to his period 
of active military service, to include his 
presumed exposure to acoustic trauma, or 
had their onset during the initial post-
service year.  The rationale for all 
opinions expressed should be provided in a 
typewritten report.

3.  Schedule the Veteran for a VA brain 
examination to determine the etiology of 
the claimed CVA residuals, to include 
whether or not they are secondary to the 
service-connected diabetes mellitus.  The 
following considerations will govern the 
examination:

a. The claims folder must be provided to 
the examiner in conjunction with his or her 
examination.  The examiner must indicate 
that a review of the claims folder was 
made. The examiner must respond to the 
following questions and provide a full 
statement of the basis for the conclusions 
reached:

b. All opinions expressed must be 
accompanied by supporting rationale, with 
reference to the documented clinical 
history.

(i) Are any currently present CVA residuals 
related to the Veteran's period of active 
military service? and;

(ii) Have any currently present CVA 
residuals been caused or aggravated (made 
permanently worse) by the service-connected 
diabetes mellitus? 

In formulating the above-requested 
secondary service connection opinion, the 
examiner must comment on the January 2008 
VA examiner's opinion that he was unable to 
determine whether the Veteran's cerebral 
infarct was related to the service-
connected diabetes mellitus or non-service-
connected hypertension without having to 
resort to speculation.  

4.  The AMC/RO must notify the Veteran that 
it is his responsibility to report for the 
audiological and brain examinations and to 
cooperate in the development of his service 
connection claims.  The consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for an examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the above has been completed, the 
AMC/RO should review the claims file and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the reviewer report and 
examination report.  If any report does not 
include responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.

6.  Thereafter, the AMC/RO should re- 
adjudicate the Veteran's claims for service 
connection for hearing loss, tinnitus and 
residuals of a CVA, to include as secondary 
to his service-connected diabetes mellitus, 
in light of all of the evidence of record.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case ("SSOC"). The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

The purpose of this remand is to assist the Veteran with the 
substantive development of his service connection claims on 
appeal. The Veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



